Citation Nr: 1818769	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972 with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In the September 2013 rating decision, the RO reopened the claim for service connection for bilateral hearing loss and denied it on de novo review.  Irrespective of the RO's action, the Board has a jurisdictional responsibility to determine whether a previous claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnet v Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction consideration.  38 C.F.R. §§ 19.31, 20.1304 (2017).

The issue of service connection for bilateral hearing loss, on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A July 1991 rating decision denied a claim of service connection for bilateral hearing loss.  The Veteran was notified of the decision but did not submit new and material evidence within one year or perfect an appeal of the decision.

2. Evidence added to the record since the July 1991 decision provides a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The July 1991 rating decision that denied reopening a claim of service connection for bilateral hearing loss is final.  38 U.S.C § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the July 1991 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 29.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A July 1991 rating decision denied service connection for bilateral hearing loss based on a finding that the Veteran's diagnosed hearing loss was not shown during his active service or within one year following separation from service.  

Evidence of record at that time included the Veteran's STRs, a September 1977 U.S. Army Reserve enlistment examination, and a September 1991 VA examination which showed hearing loss for VA purposes.

Evidence received since the July 1991 rating decision includes VA treatment records, August 2012 and November 2015 private audiometry examinations, an August 2012 statement by the Veteran, an August 2013 VA examination, and January 2018 testimony by the Veteran before the undersigned.  In both his August 2012 statement and his testimony, the Veteran described that his bilateral hearing loss as due to in-service acoustic trauma.  He testified that he had noise exposure while serving as a crew chief and gunner on a helicopter, where he fired a machine gun.  The claim was previously denied because there was no evidence that the Veteran's hearing loss manifested during service or the first year post-service.  The new evidence, specifically about acoustic trauma in service, relates to an unestablished fact (an in-service event) and that evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In light of the foregoing, the Board finds that the Veteran's claim for service connection for bilateral hearing loss is reopened; however, further development is required prior to adjudication. 

ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss and to that extent only, the appeal is allowed. 


REMAND

Further development of the record is needed prior to a de novo consideration of the Veteran's claim. 

In August 2013 the Veteran underwent a VA examination to determine the nature and etiology of his hearing loss.  However, the examiner noted the Veteran's puretone audiometric test results were not valid for rating purposes as his hearing threshold levels were significantly worse than those obtained on his previous examination.  Additionally, the examiner offered a negative nexus opinion with the rationale that the Veteran's hearing was normal on separation from service.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the examiner did not comment upon the Veteran's conceded in-service noise exposure.  As such, the Board finds the opinion to be inadequate and the claim will be remanded to afford the Veteran another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It appears that private treatment records may exist that have not been associated with the record before the Board.  In a September 2015 VA audiology consultation note, the Veteran reported that he received his hearing aids from J.G. in Hutchinson, Kansas.  There is no indication whether any attempt has been made to obtain the remaining records.  Thus, on remand, the treatment providers should be identified and efforts made to obtain any available records.

Additionally, the Veteran submitted the September 2015 VA audiology consultation note to the Board for review.  However, this treatment record is incomplete, and no additional records of VA treatment are associated with the record.  As a result, it appears that outstanding VA treatment records exist that have not been associated with the record before the Board.  As the records are likely to contain information pertinent to the matters at hand, and because VA records are constructively of record, these records must be sought.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's eFolders copies of any outstanding VA treatment records, to include the September 2015 VA audiology consultation note.

2. Obtain the names and address of all providers who treated the Veteran for hearing loss since service.  After security the necessary releases, take all appropriate action to obtain these records, to include records from J. G. in Hutchinson, Kansas.

3. After the completion of the above, the AOJ should arrange for an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated tests and studies (including audiometric studies) should be performed.

Based on the examination and review of the record, the examiner should answer the following:

Is it at least as likely as not that the Veteran's bilateral hearing loss was incurred in or is otherwise related to service, to include his conceded in-service noise exposure?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. The AOJ should then review the record and re-adjudicate the claim.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


